Defendants in error filed claim with the board of county commissioners of Grady county claiming a refund of certain taxes paid by citizens of the Choctaw and Chickasaw Nations upon their allotments which were exempt from taxation. The individual Indians had assigned their claims for refund thereof to the defendants in error. The board of commissioners rejected the claim, from which decision an appeal was prosecuted to the district court, where judgment was rendered in favor of defendants in error, and the board of county commissioners prosecutes this appeal. The questions of fact and the propositions of law involved are identical with those in the case of Board of Commissioners v. Ward, 68 Okahoma,173 P. 1050, and Broadwell v. Board of County Commissioners, 71 Oklahoma, 175 P. 828, and upon authority of those cases, the judgment is reversed.